Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Alesia K. Johnson, Appellant                          Appeal from the 196th District Court of
                                                      Hunt County, Texas (Tr. Ct. No. 72416).
No. 06-11-00053-CV         v.                         Opinion delivered by Chief Justice Morriss,
                                                      Justice Carter and Justice Moseley
Scott Mahand, J. J. (Jackie) Johnson,                 participating.
Individually and as Independent Executor
of the Estate of J. C. Johnson, Deceased and
Jimmie Johnson, Appellees



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Alesia K. Johnson, pay all costs of this appeal.


                                                       RENDERED FEBRUARY 25, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk